Citation Nr: 0429154	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  96-43 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating for migraine 
headaches, rated as 10 percent disabling from February 14, 
1996, 30 percent disabling from July 2, 1999, and 50 percent 
disabling from February 25, 2002. 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel











INTRODUCTION

The veteran had honorable active service from August 1949 to 
December 1952.

This appeal arises from an October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, that granted entitlement to 
service connection for migraine headaches and assigned an 
initial 10 percent evaluation.  

In a March 2000 rating decision, the RO assigned a 30 percent 
rating for migraine headaches effective from July 2, 1999.  
In an October 2002 rating decision, the RO assigned a 50 
percent rating for migraine headaches effective from February 
25, 2002.  The veteran has continued his appeal for a higher 
initial rating, higher staged ratings, and/or for earlier 
effective dates for the two staged ratings.  

In August 2004, the veteran submitted medical reports without 
an appropriate waiver of initial review by the RO.   However, 
these reports are not relevant with regard to the current 
degree of severity of his migraine headaches.  Thus, initial 
review of this evidence by the RO is not required.  

The Board construes the veteran statements as raising the 
issue of entitlement to a total rating for compensation 
purposes based on individual unemployability.  This matter is 
referred to the RO for appropriate action


FINDINGS OF FACT

1.  From February 14, 1996 to February 24, 2002 the migraine 
headaches were manifested by characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  

2.  Effective from February 25, 2002 the migraine are 
manifested by very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  


CONCLUSION OF LAW

1.  The criteria for a 30 percent schedular rating for 
migraine headaches from February 14, 1996 to February 24, 
2002 are met from February 14, 1996.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 4.7, Part 4, Diagnostic Code 8100 
(2004).

2.  The criteria for a current rating in excess of 50 percent 
for headaches have not been met. 38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R.§ 3.321, Part 4, Diagnostic Code 8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This law eliminates the concept of a well-grounded 
claim and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The final 
rules implementing the VCAA are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any information 
and any medical or lay evidence, not previously provided to 
the Secretary, which is necessary to substantiate the claim.  
As part of the notice, VA shall inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a similar conclusion in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Recent amendments to 38 U.S.C.A. 
§§ 5102 and 5103 clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period.  

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claims.  The veteran was provided the 
rating decisions noted above, a statement of the case, 
supplemental statements of the case, and a February 2002 VCAA 
notice letter.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claims.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  The 
statement of the case and the August 2003 letter informed the 
veteran of what evidence the VA would obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claims.  VA examination reports are associated with his 
claims files.  There is no identified evidence that has not 
been accounted for and the veteran has been given the 
opportunity to submit written argument, to testify at a 
hearing, and to appoint a representative.  

The veteran was informed of the VCAA subsequent to the 
appealed rating decision in violation of the VCAA and the 
veteran was not specifically informed to furnish copies of 
any evidence in his possession as required by 38 C.F.R. 
§ 3.159.  The Board, however, finds that in the instant case 
the veteran has not been prejudiced by these defects.  The 
veteran was provided notice of the division of responsibility 
in obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of unfair prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

On February 14, 1996, the RO received the veteran's 
application to reopen the service connection claim.  The RO 
also received numerous private medical records that reflect 
headache complaints dating back to 1953.  Among these is a 
January 1994 private neurosurgeon report that mentions 
episodes of headaches and back pain lasting less than 24 
hours in the past several weeks.  

In August 1996, the veteran reported chronic headaches and in 
September 1996, the veteran reported that he had once lost a 
job due to headaches.  In October 1996, the veteran testified 
during a hearing at the RO that he had severe headaches since 
1950.  He felt that the symptoms were pretty much the same as 
they had been for years although the medication might have 
reduced their frequency and severity.  He testified that in 
the past he missed a lot of work due to headaches.  

At the hearing, the veteran submitted a note from A. T., 
M.D., who had treated the veteran for migraines for several 
years.  The headaches were controlled with trancopal and 
Darvocet(r).  The veteran submitted lay witness statements.  In 
one statement, his brother reported that the veteran had 
complained of headaches lasting a week.  In another 
statement, a former employer reported that the veteran had 
missed work due to severe headaches.  

In an October 1996 rating decision, the RO granted service 
connection for migraine headaches and assigned a 10 percent 
rating under Diagnostic Code 8100 effective from February 14, 
1996.  

In November 1996, the veteran reported twice weekly headaches 
during the recent five months.  He appealed for a higher 
rating. 

The RO received private medical records in February 1997 that 
reflect prescriptions for Darvocet and trancopal at various 
times in the 1990s.  

The veteran underwent a VA neurological examination in April 
1997.  He reported that his headaches occurred as often as 
twice weekly and lasted up to all day. He described the 
headaches as being located in the left frontal area and they 
were described as being a dull and steady pain.  The 
headaches had no known aggravator, but they were relieved by 
medication.  The veteran took Excedrin(r) and Darvocet(r).  The 
neurologist reviewed the claims file and remarked that the 
headaches had not changed much in intensity, duration, or 
frequency, and that the veteran's main complaint was of 
unrelated back problems.  The veteran discontinued working in 
1989 due to back problems.  Neurological examination was 
within normal limits.  Cranial nerves tested did not reveal 
any abnormality.  The diagnosis was headaches with no 
neurological sequelae.  

The veteran underwent a VA industrial survey in April 1997.  
He reported two or three very severe headaches per week for 
which he went into a dark room to rest for a few hours.  He 
also took Darvocet(r) for relief.  He felt fortunate to have 
worked for an employer who allowed him time off for his 
headaches, which occurred two or three times per week.  He 
currently had good social and economic adjustment.  

A July 1997 VA outpatient treatment report notes that the 
veteran was having increased headaches.  

In June 1999, the veteran submitted a record of dates of 
headaches from 1996 to 1998.  According to the record, 
headaches occurred about every two weeks.  

In a letter dated July 2, 1999, Dr. T. reported that the 
veteran had prostrating attacks once per month over the last 
several months.  

In a July 1999 substantive appeal, the veteran reported two 
to three migraine headaches per week that lasted from one to 
twelve hours each.  He reported recent treatment at 
Fayetteville VA Medical Center.  

In a March 2000 rating action, the RO granted a 30 percent 
rating for headaches effective from July 2, 1999.   

In April 2000, the veteran reported that his headaches 
adversely impacted his industrial capacity.  

In June 2000, the RO received additional VA outpatient 
treatment report from Fayetteville VA Medical Center that 
reflect complaint of and treatment for headaches at various 
times.  

On a VA Form 9 submitted in July 2000, the veteran requested 
a 100 percent rating for headaches.  He also requested that a 
30 percent rating effective from July 2, 1999, be made 
effective from February 14, 1996.  He reported four to five 
headaches per week.  He reported continued VA and private 
treatment and felt that extraschedular consideration was 
warranted.  

In August 2000, the veteran submitted a June 2000 physical 
examination report by Dr. T.  In the letter, Dr. T. noted 
that Darvocet had reduced the veteran's arthritic pain.  The 
report notes weekly migraine headaches.  The relevant 
diagnosis was migraine and stress headaches.  

In August 2000, the veteran submitted addtional argument on 
the rating to be assigned for his headaches.  He reported 
that the severity of his headaches had not changed during the 
appeal period.  He submitted copies of VA outpatient 
treatment reports and a history of medication.

During a VA psychiatric evaluation in November 2001 the 
veteran indicated that he had last worked in 1990 at which 
time he stopped due to a second back operation.  He also 
stated he had other problems with headaches, shoulders, and 
knees.

The veteran underwent a VA examination for compensation 
purposes on February 25, 2002.  The relevant medical history 
of headaches noted in the report appears to have been 
elicited from the veteran.  The veteran reported that in 1950 
his headaches occurred two to three times per week but that 
currently they occurred daily and lasted five or six hours, 
or sometimes all day.  He went to bed and took medication for 
relief.  He took Oxycontin(r) for headaches but previously took 
Darvocet(r).   The diagnosis was chronic migraine headaches, 
chronic for years, now on daily pain medication. 

In September 2002, the veteran reported that he had 
prostrating headache attacks since 1996, as evidenced by his 
VA outpatient treatment reports and his prescription 
medication.  In 1996 he took medication every four hours 
which prevented frequent severe attacks but he still averaged 
at least one major prostrating attack a month.

In September 2002, the RO received addtional VA outpatient 
treatment reports from Fayetteville VA Medical Center.  A 
March 2002 report notes that the veteran complained of a 
headache lasting for three weeks.  Demerol(r) and Phenergan(r) 
were prescribed.  

In September 2002, the RO assigned a 50 percent rating for 
migraine headaches effective from February 25, 2002.  

Analysis 

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

The Board notes that the appeal for a higher evaluation for 
the migraine headaches arises from the initial rating 
decision which established service connection for the 
disability and assigned the initial disability evaluation. 
Therefore, the entire rating period is to be considered, 
including the possibility of a staged rating (i.e., separate 
ratings for separate periods of time) based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Under Diagnostic Code 8100, a 10 percent evaluation for 
migraine headaches requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  A 30 percent evaluation requires characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent evaluation 
requires very frequent, completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2004).  The 50 
percent rating is the highest rating permitted under this 
Diagnostic Code

The veteran's statements and testimony describing the 
symptoms of his service-connected headaches are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992). However, these statements must be considered with the 
clinical evidence of record and in conjunction with the 
pertinent rating criteria.

The first aspect of the veteran's claim to be determined is 
entitlement to a rating in excess of 10 percent covering the 
period from February 14, 1996 to July 1, 1999.  In this 
regard, the evidence of record prior to prior to July 2, 
1999, contains varying descriptions concerning the frequency 
and severity of the veteran migraines.  Dr. T. in 1996 
indicated that the veteran had migraines for several years 
and required medication.  A former employer described the 
headaches as severe resulting in missed worked.  When 
examined by the VA in April 1997 the headaches twice weekly 
and lasted up to all day. He described the headaches as being 
located in the left frontal area and they were described as 
being a dull and steady pain.  During the corresponding 
social and industrial survey, more specific information was 
obtained and the veteran reported two or three very severe 
headaches per week for which he went into a dark room to 
rest.

After reviewing the record the Board finds that the overall 
impairment resulting from the migraines more nearly 
approximates the criteria of the next higher rating.  
Accordingly a 30 percent rating is warranted.  38 C.F.R. 
§ 4.7.

The next aspect of the claim to be determined is whether a 
rating in excess of 30 percent is warranted covering the 
period from February 14, 1996 to February 24, 2002.  In this 
regard as previously indicated in April 1997 the headaches 
twice weekly and lasted up to all day.  He described the 
headaches as being a dull and steady pain occurring twice 
weekly.  Such symptoms are not indicative of frequent 
prostrating attacks.  Additionally, Dr. T in July 1999 
reported prostrating headaches only once a month.  
Furthermore, the veteran in September 2002 reported that in 
1996 he took medication every four hours which prevented 
frequent severe attacks.  Based on this evidence the Board 
finds that the criteria for a 50 percent rating prior to 
prior to February 25, 2002 has not met.

The current 50 percent rating is the highest rating 
authorized under Diagnostic Code 8100.  Thus, a scheduler 
rating in excess of 50 percent is not warranted.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  However, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  An extra-schedular evaluation will be 
assigned if the case presents an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization such as to render impractical the application 
of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In this regard the record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards. Accordingly, the current evidence demonstrates 
that an extraschedular rating under the provisions of 38 
C.F.R. § 3.321(b) is not warranted.  The evidence does not 
show that the veteran has had frequent periods of 
hospitalization.  Regarding marked interference with 
employment, this fact is contemplated in the current 50 
percent rating, which reflects severe economic 
inadaptability.  There are no unusual manifestations 
regarding the veteran's disability.  Accordingly the migraine 
headaches are rated as 30 percent disabling from February 14, 
1996 to February 24, 2002, and 50 percent thereafter.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to a 30 percent rating for migraine headaches 
effective from February 14, 1996, to February 24, 2002 is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.  

Entitlement to a rating in excess of 50 percent for migraine 
headaches is denied.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



